COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION TO RECUUSE

Appellate case name:     Richard Stephen Calkins v. Carolyn Calkins James and Maurice
                         Bresenhan, Jr., Administrator of the Estate of Mary Olive Hull
                         Calkins, deceased

Appellate case number:   01-19-00703-CV

Trial court case number: 441165

Trial court:             Probate Court No 2 of Harris County

       Appellant, Richard Steven Calkins, has filed a motion to recuse Justice Sarah B. Landau
from this appeal. Justice Landau declined to recuse and certified the motion to recuse to the
remainder of the en banc court.* See TEX. R. APP. P. 16.3(b). The remainder of the en banc court
voted unanimously to deny the motion. It is ordered that appellant’s motion to recuse is denied.


Judge’s signature: _______/s/ Sherry Radack____________________
                    Chief Justice Radack, Acting for the En Banc Court

Date: March 24, 2020

* The remainder of the en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd,
  Kelly, Goodman, and Hightower. Justice Countiss not sitting.